Per Curiam:
This cause being now reached in its regular order upon the docket for final disposition,, and it appearing to the court that the judgment sought to be reviewed is in an action at law, and that no writ of error has ever issued therein or been lodged in the court below, but that an appeal has been attempted to be taken therein, since the adoption of our Revised Statutes, by which to have the said judgment reviewed, it is, therefore, hereby ordered and adjudged that the said appellate proceedings in said cause are hereby dismissed, and the said cause is hereby stricken from the dockets of this Court at the cost of the appellant.